DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 01 August 2022.

The application has been amended as follows: 

1. (Currently Amended) An image processing apparatus, comprising: 
a processor configured to: 
receive an image of surroundings of a vehicle from at least one camera;
receive vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle;
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle;
 generate a virtual lateral side image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body in the vehicle lateral side image and the obstacle in the object image, wherein 
the outermost portion of the vehicle body is a right side vehicle front portion when the vehicle is backed in a clockwise direction, 
 		the outermost portion of the vehicle body is a left side vehicle front portion when the vehicle is backed in an anticlockwise direction, and 
the virtual lateral side image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
generate an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
superimpose the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
control a display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: 
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual lateral side image including the sweeping space graphic.


15. (Currently Amended) An image processing method, comprising:
in a processor:
receiving an image of surroundings of a vehicle from at least one camera;
receiving vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle;
generating, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle;	
generating a virtual lateral side image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body in the vehicle lateral side image and the obstacle in the object image, wherein
 the outermost portion of the vehicle body is a right side vehicle front portion when the vehicle is backed in a clockwise direction, 
the outermost portion of the vehicle body is a left side vehicle front portion when the vehicle is backed in an anticlockwise direction, and 
the virtual lateral side image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
controlling a display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: 
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual lateral side image including the sweeping space graphic.

16. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: 
receiving an image of surroundings of a vehicle from at least one camera;
receiving vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle;
generating, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle;	
generating a virtual lateral side image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body in the vehicle lateral side image and the obstacle in the object image, wherein
 the outermost portion of the vehicle body is a right side vehicle front portion when the vehicle is backed in a clockwise direction, 
the outermost portion of the vehicle body is a left side vehicle front portion when the vehicle is backed in an anticlockwise direction, and 
the virtual lateral side image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
controlling a display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: 
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual lateral side image including the sweeping space graphic.

21. (Currently Amended) An image processing system, comprising: 
at least one camera configured to capture an image; and 
a processor configured to: 
receive the image of surroundings of a vehicle from the at least one camera;
receive vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle;
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle;	
generate a virtual lateral side image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body in the vehicle lateral side image and the obstacle in the object image, wherein
 the outermost portion of the vehicle body is a right side vehicle front portion when the vehicle is backed in a clockwise direction, 
the outermost portion of the vehicle body is a left side vehicle front portion when the vehicle is backed in an anticlockwise direction, and 
the virtual lateral side image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
generate an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
superimpose the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
control a display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: 
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual lateral side image including the sweeping space graphic.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
This Application has undergone extensive prosecution including three RCEs.  Applicant filed a Reply to a non-final rejection on 01 July 2022 that substantially amended independent claims 1, 15, 16, and 21 to overcome the prior art rejections.  With the refinement of some terms proposed by the Examiner in an interview with Mr. Hopeton Walker on 01 August 2021, the claims distinguish over the art of record as further explained below.
Petridis (US 2015/0073664) is the closest prior art from the same field of adaptive vehicle displays and solves a similar problem of providing a visual warning to a driver based on a predicted collision with an object.  See abstract, Technical Field in [0002], [0005], Figs. 2-4 and citations below.
	Petridis teaches vehicle mounted cameras and generation of overhead (plan view) images with the camera functioning as a proximity sensor to detect potential collisions wherein the image data from the camera can be combined or overlaid with graphical representations in [0011]-[0023].  Petridis also detects gear selection including reverse gear selection in and engages the collision detection when the vehicle is in reverse gear and travelling slowly [0074], [0078].
Petridis also teaches generating a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion {see Fig. 4 illustrating the sweeping space graphic (predicted trajectory path 80) between the outermost (side) portion of a vehicle 70 and obstacle 72; Fig. 3 is generated in a case when there is no possibility of collision while Fig. 4 shows the visual indication when a collision will occur as per [0082]-[0085]}.
The sweeping space graphic displayed by Petridis, however, is a plan view. See Fig. 4. Although [0092] discloses cameras positioned on the lateral side of the vehicle, none of the applied art of record discloses or fairly suggests 
generating a virtual lateral side image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body in the vehicle lateral side image and the obstacle in the object image, wherein 
the outermost portion of the vehicle body is a right side vehicle front portion when the vehicle is backed in a clockwise direction, 
 		the outermost portion of the vehicle body is a left side vehicle front portion when the vehicle is backed in an anticlockwise direction, and 
the virtual lateral side image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and one of the right side vehicle front portion or the left side vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
controlling a display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: 
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual lateral side image including the sweeping space graphic
and in combination with the remaining limitations of claim 1.
Independent claims 15, 16, and 21 are allowable because they each recite limitations parallel to those found in claim 1.  Claims 3-14 and 17-19 are allowable due to their dependency upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486